DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fill gun and the vent must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted the specification and the drawings should both be amended to show and label the features in fig.5 that are the fill gun and the vent. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,371,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Claim 1 does not require that the vent be part of the fill gun rather just recites it more broadly and does not require the controller configured to be in pump and gravity filling states. Therefore, the application claim 1 is merely broader than the patent claim 1. Claim 13 does not require that a vent as part of the onsite filling system and does not require the controller configured to be in a gravity filling state. Therefore, the application claim 13 is merely broader than the patent claim 14. The dependent claims of the present application substantially correspond to the dependent claims of the patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims not explicitly recited below are rejected due to their dependence on the rejected claim(s).

Claim 6 recites the limitation "the at least one pump assisted filling state".  There is insufficient antecedent basis for this limitation in the claim. It is suggested to make this claim depend from claim 2. This is how the claim will be interpreted.
Claim 9 recites the limitation "the internal side".  There is insufficient antecedent basis for this limitation in the claim. While pumps inherently have an intake and outlet. It is not clear what “the internal side” is referring to. 
Claim 14 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stritmatter (5,088,436)

a. a mobile platform (platform shown in fig.1); 
b. a tank (13) adapted to hold liquid C02 mounted on the mobile platform; 
c. a flexible dispensing hose (17) comprising a first end (end fluidly coupled to the tank) and a second end (end to be connected to the tank to refill), the first end coupled to the tank; 
d. a fill “gun” (21 applicants disclose no structure and in their figures appear to just show quick connects on the end of the hose, i.e. the same thing disclosed by Stritmatter) coupled to the second end of the hose, the fill gun configured to be selectively coupled to a filling inlet of an onsite C02 storage and dispensing system (fig.1); 
e. a vent (18 is fluidly coupled to the hose 17, thus vents the hose when both are connected to the tanks the system is filling) coupled to the hose for selectively venting C02 from the hose while the fill gun is coupled to the filling inlet; 
f. a pump (219) coupled to the tank; 
g. a selectable controller (inherent internal control circuit in the “electrical pressure switch” col.8 ln.21-22, Wikipedia defines an electronic pressure switch as a device that incorporates a pressure transducer and an internal circuit to compare the pressure to a set point, and the controller in the electronic flow meter that can totalize the flow and print a invoice ticket, col.8 ln.50-56) for controlling the filling onsite C02 storage and dispensing systems with C02 from the tank; and 
h. at least one pressure sensor (inherent pressure transducer in the “electrical pressure switch”, col.8 ln.21-22, Wikipedia defines an electronic pressure switch as a device that incorporates a pressure transducer and an internal circuit to compare the pressure to a set point) interconnected to the onsite C02 storage system when the fill gun is coupled to the filling inlet and adapted to detect the pressure within the onsite C02 storage system, and 

In re claim 8, Stritmatter discloses the controller records the amount of CO2 delivered to each specific onsite CO2 storage and dispensing system filled with the system (col.8 ln.50-56, each printed invoice is a record) and wherein the mobile platform is part of a vehicle (fig.1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritmatter.
In re claim 13, Stritmatter discloses a CO2 distribution system (figs.1 and 7) comprising: 
a. a plurality of onsite CO2 storage and dispensing systems, each system located at a distinct commercial establishment and having a filling inlet (while Stritmatter talks of the restaurant that the mobile system fills in only the singular form, one of only routine skill in the art would infer that the mobile system can be used to fill any restaurant, regardless, applicant has admitted in the record in the specification that this is well known, and is thus an obvious engineering design choice); and 

In re claims 17 and 19, see the rejection of claim 8.
In re claim 20, see the rejection of item “e.” in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753